
	
		II
		111th CONGRESS
		2d Session
		S. 3691
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2010
			Mr. Webb introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish rules to assist consumers to compare
		  airfares and other costs applicable to tickets for air transportation, to amend
		  the Internal Revenue Code of 1986 to provide that fees charged for carry-on and
		  checked baggage on passenger aircraft are subject to the excise tax imposed on
		  transportation of persons by air, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Airline Baggage Transparency and
			 Accountability Act.
		2.Notification
			 requirements with respect to the sale of airline tickets
			(a)In
			 generalThe Office of Aviation Consumer Protection and
			 Enforcement of the Department of Transportation shall establish rules to ensure
			 that all consumers are able to easily and fairly compare airfares and other
			 costs applicable to tickets for air transportation, including all taxes and
			 fees.
			(b)Notice of taxes
			 and fees applicable to tickets for air transportationSection
			 41712 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(c)Notice of taxes
				and fees applicable to tickets for air transportation
						(1)In
				generalIt shall be an unfair or deceptive practice under
				subsection (a) for an air carrier, foreign air carrier, or ticket agent to sell
				a ticket for air transportation unless the air carrier, foreign air carrier, or
				ticket agent, as the case may be—
							(A)displays
				information with respect to the taxes and fees described in paragraph (2),
				including the amount and a description of each such tax or fee, simultaneously
				with and in reasonable proximity to the price listed for the ticket; and
							(B)in the case of a
				ticket for air transportation sold on the Internet, provides to the purchaser
				of the ticket information with respect to the taxes and fees described in
				paragraph (2), including the amount and a description of each such tax or fee,
				before requiring the purchaser to provide any personal information, including
				the name, address, phone number, e-mail address, or credit card information of
				the purchaser.
							(2)Taxes and fees
				describedThe taxes and fees described in this paragraph are all
				taxes, fees, and charges applicable to a ticket for air transportation,
				including—
							(A)all taxes, fees,
				charges, and surcharges included in the price paid by a purchaser for the
				ticket, including fuel surcharges and surcharges relating to peak or holiday
				travel; and
							(B)any fees for
				checked baggage, seating assignments, and optional in-flight goods and
				services, and other fees that may be charged after the ticket is
				purchased.
							.
			(c)RulemakingThe
			 Secretary of Transportation, in consultation with the Administrator of the
			 Federal Aviation Administration, shall prescribe such regulations as may be
			 necessary to carry out section 41712(c) of title 49, United States Code, as
			 added by subsection (b).
			3.Fees for carry-on and
			 checked baggage treated as paid for taxable transportation
			(a)In
			 generalSection 4261(e) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(6)Amounts paid
				for carry-on or checked baggageAny amount paid by an airline
				passenger to check baggage for transit on the aircraft carrying such passenger
				or to personally carry baggage into the cabin or overhead storage compartments
				of the aircraft carrying such passenger shall be treated for purposes of
				subsection (a) as an amount paid for taxable
				transportation.
					.
			(b)Effective
			 dateThe amendment may by this section shall apply to
			 transportation beginning on or after the date of the enactment of this
			 Act.
			4.Authority of
			 Aviation Consumer Protection Division with respect to claims relating to lost
			 and stolen baggage
			(a)In
			 generalThe Assistant General
			 Counsel for Aviation Enforcement and Proceedings shall, acting through the
			 Aviation Consumer Protection Division, have authority to carry out consumer
			 protection compliance and enforcement activities relating to claims by
			 passengers with respect to lost, stolen, and damaged baggage.
			(b)Responsibility
			 of DivisionThe Aviation Consumer Protection Division shall also
			 have authority to do the following:
				(1)Information
			 collectionCollect information from each air carrier operating
			 under part 121 of title 14, Code of Federal Regulations, with respect to the
			 air carrier's procedures and performance relating to lost, stolen, and damaged
			 baggage.
				(2)Publication of
			 InformationMake the information collected pursuant to paragraph
			 (1) available to the public on the Department of Transportation website.
				
